Case 0:20-cv-60416-AMC Document 97-25 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 25
Case 0:20-cv-60416-AMC Document 97-25 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  HttpResponse.RedirectPermanent Method (System.Web) | Microsoft Docs

 Capture URL:                     https://docs.microsoft.com/en-us/dotnet/api/
                                  system.web.httpresponse.redirectpermanent?view=netframework-4.8

 Captured site IP:                104.86.81.75

 Page loaded at (UTC):            Thu, 08 Jul 2021 11:26:48 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 11:27:11 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.7.109.102

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      d63d8189-2b36-4c71-bd56-4518ef1d6b4d

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:           wxo5yMQU3ayKvt4gSe8s81
           Case 0:20-cv-60416-AMC Document 97-25 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: HttpResponse.RedirectPermanent Method (System.Web) | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dotnet/api/system.web.httpresponse.redirectpermanent?view=netframework-4.8
Capture timestamp (UTC): Thu, 08 Jul 2021 11:27:11 GMT                                                                     Page 1 of 2
           Case 0:20-cv-60416-AMC Document 97-25 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: HttpResponse.RedirectPermanent Method (System.Web) | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dotnet/api/system.web.httpresponse.redirectpermanent?view=netframework-4.8
Capture timestamp (UTC): Thu, 08 Jul 2021 11:27:11 GMT                                                                     Page 2 of 2
